Exhibit 10.1



Cash America International, Inc.
Summary of Terms and Conditions of
2014 Short-Term Incentive Plan
for Executive Officers


At its regularly scheduled meeting that was held on January 21, 2014, the
Management Development and Compensation Committee (the “Committee”) of Cash
America International, Inc. (the “Company”) approved the terms and conditions of
the short term incentive (“STI”) compensation plan for executive officers of the
Company for 2014 (the “2014 STI Plan”), which is a cash-based incentive plan
that will be administered by the Committee under the Company’s Annual Short-Term
Incentive Plan. The 2014 STI Plan consists of two components that are used to
determine whether payments will be made under the plan (each an “STI Component”)
that are based on (i) 2014 earnings before taxes, adjusted for certain items, of
the Company on a consolidated basis (the “EBT Component”) and (ii) 2014 earnings
before interest, taxes, depreciation and amortization, adjusted for certain
items, of the E-Commerce Division of the Company (the “E‑Commerce Division
Component”). The following table shows the target 2014 STI award as a percentage
of base salary and the portion of that potential award that is tied to an STI
Component for each executive officer:
Name
Target Award as a Percentage of
Base Salary
Portion of 2014 Target Award tied to EBT Component
Portion of 2014 Target Award tied to E-Commerce Division Component
Daniel R. Feehan,
President and Chief Executive Officer
100%
100%
—
Thomas A Bessant, Jr.,
Executive Vice President and Chief Financial Officer
70%
100%
—
David A. Fisher
Chief Executive Officer – E-Commerce Division
75%
—
100%
J. Curtis Linscott,
Executive Vice President, General Counsel & Secretary


70%
100%
—

Under the terms of the 2014 STI Plan, potential STI awards will begin to accrue
under each STI Component based on a formula set forth in the plan once the
Company exceeds a certain earnings threshold established for that STI Component.
If the Company achieves a certain earnings target for the applicable STI
Component, then the executive officer is eligible to receive a cash payment
equal to the target STI award. If the Company exceeds the applicable earnings
target, the executive officer is eligible to receive a cash payment in excess of
the target STI award up to a maximum amount that is two times the target STI
award. No executive officer is guaranteed a payment under the 2014 STI Plan, and
the Committee has discretion with respect to the payment of awards at the end of
the year. The 2014 STI Plan also contains a “clawback” provision that allows the
Company to recoup all or some of the amount paid to an executive officer under
certain circumstances when there is a material restatement of the Company’s
financial results.



